
	
		III
		110th CONGRESS
		1st Session
		S. RES. 312
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2007
			Mr. Hatch (for himself
			 and Mr. Bennett) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the sacrifice and courage of the 6
		  miners who were trapped, the 3 rescue workers who were killed, and the many
		  others who were injured in the Crandall Canyon mine disaster in Utah, and
		  recognizing the community and the rescue crews for their outstanding efforts in
		  the aftermath of the tragedies.
	
	
		Whereas, on August 6, 2007, 6 miners, Kerry Allred, Don
			 Erickson, Luis Hernandez, Carlos Payan, Brandon Phillips, and Manuel Sanchez,
			 were trapped 1,800 feet below ground in the Crandall Canyon coal mine in Emory
			 County, Utah;
		Whereas Federal, State, and local rescue crews have worked
			 relentlessly in an effort to find and rescue the trapped miners;
		Whereas, on August 16, 2007, Dale Bird
			 Black, Gary Jensen, and Brandon Kimber bravely gave their lives and 6 other
			 workers were injured during the rescue efforts;
		Whereas Utah is one of the largest coal-producing States
			 in the United States, having produced more than 26,000,000 tons of coal in
			 2006;
		Whereas coal generates more than half of our Nation’s
			 electricity, providing millions of Americans with energy for their homes and
			 businesses;
		Whereas coal mining continues to provide economic
			 stability for many communities in Utah and throughout the United States;
		Whereas during the last century over 100,000 coal miners
			 have been killed in mining accidents in the Nation's coal mines; and
		Whereas the American people are greatly indebted to coal
			 miners for the difficult and dangerous work they perform: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors Kerry
			 Allred, Don Erickson, Luis Hernandez, Carlos Payan, Brandon Phillips, and
			 Manuel Sanchez, as well as Dale Bird Black, Gary Jensen, and
			 Brandon Kimber for their sacrifice in the Crandall Canyon coal mine;
			(2)extends the
			 deepest condolences of the Nation to the families of these men;
			(3)recognizes the
			 brave work of the many volunteers who participated in the rescue efforts and
			 provided support for the miners' families during rescue operations; and
			(4)honors the
			 contribution of coal mines and coal-mining families to America’s proud
			 heritage.
			
